Exhibit 10.2

 

AMENDMENT NO. 1 TO
COMMON STOCK PURCHASE WARRANT

 

Dated:  June           , 2003

 

Reference is made to Warrant No. AXC-       AXONYX INC. in respect of
                Shares (the “Warrant”), the terms of which are incorporated
herein by reference.  Capitalized terms used herein but not defined herein have
the meaning given to them in the Warrant.

 

This certifies that, for value received,
                                         (the “Holder”) and Axonyx Inc. (the
“Company”) agree that the Warrant shall be amended as follows:

 

1.                                       Section 1 of the Warrant is hereby
amended by inserting at the end the following:

 

“(e)                            Early Exercise.

 

(i)                                     In the event that the purchase rights
represented by this Warrant are exercised, in whole or in part, by the Holder at
or prior to 5:30 PM New York local time on June 9, 2003 (with a duly completed
and executed notice of exercise and investment representation letter, attached
hereto as Exhibit A and Exhibit B, respectively, also provided to the Company
via facsimile at or prior to 4:00 PM on June 6, 2003) and in accordance with
Section 1(a) hereof (an “Early Exercise”), the Exercise Price for the Shares
subject to such Early Exercise shall be $2.50 per Share; provided, however, that
payment in connection with an Early Exercise shall be made by wire transfer of
immediately available funds and shall be received by the Company in an account
to be designated by the Company at or prior to 5:30 PM on June 9, 2003.  For
greater certainty, the provisions of Section 1(b) hereof shall not be applicable
to any Early Exercise.

 

(ii)                                  As soon as practicable following an Early
Exercise by the Holder, the Company shall issue to the Holder a warrant to
subscribe for and purchase a number of shares of Common Stock of the Company
representing one-half of the Shares subject to such Early Exercise and
containing such other terms and conditions as agreed by the Holder and the
Company.

 

(iii)                               This Section 1(e) shall not apply to any
exercise of this Warrant other than an Early Exercise.”

 

2.                                       The final sentence of Section 14 of the
Warrant is hereby replaced with the following:

 

“The Holder’s notice address shall be as set forth on the Purchase Agreement or
as may have been subsequently furnished by the Holder to the Company in

 

--------------------------------------------------------------------------------


 

writing.  The Company’s notice address shall be as follows (or as may have been
subsequently furnished by the Company to the Holder in writing):

 

500 Seventh Avenue
10th Floor
New York, NY  10018
Telephone:  (212) 645-7705
Facsimile:  (212) 989-1745.”

 

IN WITNESS WHEREOF, this Amendment No. 1 to the Warrant has been executed as of
the date first written above by an authorized officer of the Company and the
Warrant Holder.

 

 

AXONYX INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

WARRANT HOLDER

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------